DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species 3 in the reply filed on 12/20/2021 is acknowledged.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The disclosure is objected to because of the following informalities: 
The Examiner does not understand how the upper and lower guide rollers are perpendicular to each other if they have parallel rotational axis.  This appears in page 7 and page 44 of the specification and further in claim 12.
The Examiner does not understand how the casing or the upper guide rollers form a hexahedral since the casing appears to have four main sides.  This appears in page 7 and page 44 of the specification and further in claim 10.  
Appropriate correction is required.
Claim Objections
Claims 10 and 17 are objected to because of the following informalities: 
Claim 10 recites “an hexahedral” should be “a hexahedral”.  
Claim 17 recites “the safety plate guide holes” which should be “safety plate guide holes”.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“an internal unit blade holder disposed rotatably with respect to the internal unit housing… wherein when the internal unit moves up, a front end of the internal unit blade rotates away from the inner surface of the glass and a front end of the external unit blade rotates away from an outer surface of the glass, and when the internal unit moves down, the front ends of the internal unit blade and the external unit blade rotate toward the surface of the glass to be pressed” in claim 3.
an external unit blade holder disposed rotatably with respect to the external unit housing … wherein when the internal unit moves up, a front end of the internal unit blade rotates away from the inner surface of the glass and a front end of the external unit blade rotates away from an outer surface of the glass, and when the internal unit moves down, the front ends of the internal unit blade and the external unit blade rotate toward the surface of the glass to be pressed” in claim 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

The internal unit blade holder recite functional language that requires more than just a structure of a holder.  When looking to the specification, the internal unit blade holder is moved by an internal unit holder link (118), a pivot lever (115) and a handle (113). This is fully discussed in pages 15-16 of the instant application.  For Examination purposes, a linkage system between the handle and the blade holder, or equivalents thereof is required for the claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, and 9-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation “the external unit housing comprises guide rails providing paths enabling the upper guide rollers to roll and inclined up and down.”  It is unclear how the “upper guide rollers to roll and inclined up and down”.  The metes and bounds of the claim can't be ascertained since a roller can roll but it is not understood how it can be inclined up and down.  As such the claim is determined to be indefinite.  For Examination purposes, this limitation to be interpreted to be “the external unit housing comprises inclined guide rails having an inclined portion, the guide rails providing paths enabling the upper guide rollers to roll through the inclined portion up and down.” 
Claim 9 recites the limitation “the inclined guide rails”.  It is unclear if this is a part of the guide rails as recited in claim 3 or another guide rails. As such the claim is determined to be 
Claim 10 recites the limitation “wherein a total of four upper guide rollers are formed at ends of both facing sides of the casing having an hexahedral shape”.  It is unclear if “a total of four upper guide rollers” are a part of the “guide rollers” previously disclosed in claim 3. Further, it is unclear how the casing is a hexahedral shape.  The common understanding of hexahedral is having six sides.  The casing is shown in Figure 16 and has four main sides.  It can be argued it has more, but it’s not understood how its perceived to have six.  As such, the claim is determined to be indefinite.  For Examination purposes, the claim is to be interpreted as “wherein said guide rollers comprising a total of four upper guide rollers and are formed at ends of both facing sides of the casing”.
Claim 10 recites the limitation “two guide rails are inclined up and down and formed up and down on each of both sides facing each other at a lower portion in the rectangular guide rail housing”.  It is unclear if the “guide rails” are the same or different than the ones previously disclosed in claim 3.  Further the limitation “formed up and down on each of both sides facing each other at a lower portion in the rectangular guide rail housing” is unclear.  The Examiner does not understand how the guide rails are “formed up and down” or how “both sides facing each other”.  As such, the claim is determined to be indefinite.  For Examination purposes, the claim is to be interpreted as “said guide rails comprising two guide rails which are each inclined up or down on both sides of the external unit housing and at a lower portion in the rectangular guide rail housing”.
For clarity, claim 10 is to be interpreted as “The window cleaning tool of claim 9, wherein said guide rollers comprising a total of four upper guide rollers and are formed at ends of both facing sides of the casing, and said guide rails comprising two guide rails which are each inclined up or down on both sides of the external unit housing and at a lower portion in the rectangular guide rail housing.”
Claim 12 recites the limitation “wherein four lower guide rollers protrude outward at the lower corners of the casing to be perpendicular to the four upper guide rollers.”  It is unclear if the “four lower guide rollers” are the same or different than the ones previously disclosed in claim 3.  Further it is unclear how the four lower guide rollers are perpendicular to the four upper guide rollers since they appear to have parallel rotating axis.  As such the claim is determined to be indefinite.  For Examination purposes, the claim is to be interpreted as “wherein said lower guide rollers comprising four lower guide rollers protrude outward at the lower corners of the casing.”  
Claims 9-17 are rejected due to dependency if not explicitly rejected above.
Allowable subject Matter
Claims 3 and 9-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) and 35 U.S.C. 112(b), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 3, the closest known prior art is KR101633011B1.  Which discloses and internal and external units with a magnet on the external unit that moves the external unit blade holder.  The KR patent does not disclose: an internal blade holder that is rotatable about the glass, two internal and two external magnet assemblies, upper guide rollers disposed on the casing, or lower guide rollers formed at lower corners of the casing which make contact with the glass.  Since there are no known references that in combination with all other limitations in the independent claims, the claims are determined to be novel and non-obvious.
Claims 9-17 would be allowed as being dependent from an allowed claim.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS RAYMOND RODGERS/Examiner, Art Unit 3723